OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                           AUSTIN




I




;:
i.




  \
‘.
%at the recerds or tbo seoretary of mat0




                         Stat.eBoardorTatsr
                         Bnglneors.*
    %hat&Oss#dsteXr~B~ohrnprOpliedb~
miter to the effect that before cewdsd0ns
oouxa be issued    it   8ou.M be necowwry   for    each
oi the gent&men nsmd to psy,the statutory
w.00 O-On       Fee.
     lo nAu g u sEBnd,
                 t     lo se,   th e8esr eto or rl
sta ter o a eiwal a h e or k
                           o r $ 6.00r r c m
                                           o neo r
fhe‘Bir eo tens  ef ’
                    th eM str ic ratnd’  Cemd.swio ns
WC-e iwlled as i011swst
        ~AJ&aller,&wsdo,Texam.   Four yeear torw
         Bnben W~es&arddo,Texas.     Fcur year term.
        Jahn J .O’iWrm,Is8re4o,TcUoe.   Two year    fern.
         Teodosia Gut&erres,Jr.&srdo,Teue. Tvo re9r
             torn*
         J&d4staerS Laredo; Texas. One yesr term.
       Whe above mentionad letters and the offkisl
  w&s   sml CmdssQms    aonstitutethe entire record
  0r taiisimard Zn the files of the Secretary of
hi40 the rtbdithat the appolntmsnt8wre
not approved 8y the Bwernor        mace then
er ne erreatt       :

kes   *aplro+sl8ythe ewernor*, under pro-
8isbu8  uah a* rbots,, ooustltnte  in ?a&
lp p o inta8y ent
               th
                :eiWwrnor teth e     extent.
that wc hl p~xUwaUd         be orrbjeot   to
ClarnirprUon87 the Semtet (As above $x8-
rerre&,thMeis*reeord~-



fled towltatexSmt,iiaq,wmldfhet3em-
mdm&~~~~BBt~mtinthe         perseaenamtnarad
the rLghts to those offioes or the rights
to,,optor upen the &AMOS ef those 6rrleeat

                                                        :--




xr 7oa and    the       those Dtreetor8 had no rights
to orof    offloerore
                    they entitled to ~aaaw
 penution or expense8 ror ths perromame or
 tm   &at&es or the~e.ofYlse~t

fi tlie7war0 not ontitled to any or all snGh
sums as may hat0 be?88psM to them as aompen-
#t&on  or expWsos~ are such sate sub jest to
 r0awOry   and if   so upon 8hl8h    0Hbor     or
 ageney or the Mate devolves the duty o?
 instituting prsaoedingsto recmert
 xa Eerotlon4 or t&a. senate Bill It is prwided
 that vaoautoieson the Board of Dimators,
 8y expimtum ai teat, shall be flll-
         th b p uttr r oberore this mprtztent in th esa t-
tero r th e
          tenure o fTo ma b a g,
                              Sta teAmtitervh ,e r e*n
                                                    tr e
-ldt

              wllltm yo u
                        wo w lppolntmd  dlwluthg e
                                                 P O-
       a euo r th e  wute,no sdna to   ,to
                                         dth e
                                             sena te
       at it8   pesent ww*Lon, amt by that be&y re-
       @oted,~ouhar8 come qu?8l~intotlwbtpufi
       or said sootion 831ereinit provides that VU
       rejeoted,saidorrsoo   fiiulx%maJdsotelyBa~
       Wllrt*-    oM34a)
                                                             .I         .
                                                            ” -’.$($a




         (7)   U@ Da   Of no sonstltufional prohriea rebid*
ding the prmidon   of IWqtlon,4 that taoanaisc,
                                              oa tho Baud    of
Dlreotormbyapirat&on of term shall be filled By the B@eM
1tIlelf. 8uoh pro-,      we think, do088not~tiolatotbo @a-     ..
oiple tbat the Leg&mlatureaa7 not abrogate ita power t0 le&-
late or flelegateto another that pwer, uinee am omw-411
right of oontrol neeeea+r%lyd@o oontinne *ith ~theteglsla-,
turo not only to prorids:the method of the t8eleou+taof d&root+-
orep but to OontrOl tm agawsy finaxv way it tbllu# poper, aud
won to abolish it.
                                                                       ,.
                                                                        ,..’
                                                                           4%&i




                                             prodlee     the tonum
                                             to be - *an0. lmmber to
                                            88110 ror 8~0 ~oaro~
                                 or Sour youra.* Mel in our
                                ion ot 808tiona0at of Art2010
                                    lit till b0 nOt0llthatBestL03
                           1~ dth    tbO m0ab0m~ Of the *oar& o?
                           m.l.vordtybsad t&o beads        ?f me-
                      * OS th0 WtiOiIal,      010eadrgnu?r, amb
 ..                   one of  the BktoP   but  it Surth0r dbOl.lCda.
\.;. s&ml 8uoh boards 88 lu~o boon, 6r may horoaftor be ohab--
    ~. lid~od by Iat; may bold tEol.r r~peathe    offMen for~tEo
    tormOTslxyearob       oatf~~ofthemombera          o? l~l&Board
    to.be ole5to&.or 8ppUntod owe- two pbms ip sueb mama6r
    M ~tai8be&a&turo mw aettuwmh*     %ho lmgu8ge, *Snah
    boarda as l&w0 ~been or may Eoreaftor be Oetabli0lmd by
    lawns, ombraoea the Beard ,xador aoaeldent.tonf~b~~~ey
    oanotitute xrtarhapod not da.lma tontmw~
    words, 8OOtlOn 8Q5,irrt0 .bO 6OepaideredLo th0 nofclM of
       exeeRtion to aootion 8% proaariblag~ a uslnum-
    ail.                                                                          $
    M to thobo omaea    aot othomloa raxod by Q&o ~onetitu-
                                                                                  !:!
    $iion.

                                       Very tNy    your8